Citation Nr: 1729039	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine, to include as due to service-connected degenerative joint and disc disease of the thoracic-lumbosacral spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1967 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In an April 2016 decision, the Board denied the Veteran's claims for service connection for DJD of both the lumbar and cervical spine.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By an Order dated in October 2016, the Court vacated the Board's April 2016 decision and remanded for readjudication in compliance with a Joint Motion for Remand (JMR).

In January 2017, the Board remanded the Veteran's claim to the RO for further development, as per the JMR.  In February 2017, the Veteran underwent a VA examination and, in May of that year, was granted service connection for DJD of the lumbar spine (characterized as degenerative joint and disc disease of the thoracic-lumbosacral spine).  As this is a full grant of the benefits sought by the Veteran as to that issue, it is no longer before the Board. 

Once again, the claim is being remanded to the agency of original jurisdiction for further development.  VA will inform the Veteran if further action, on his part, is necessary. 

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

As noted above, the Veteran underwent a VA examination in February 2017 to determine whether his cervical spine disability was due to his military service.  In the resulting examination report, the examiner concluded that it was less likely than not that the Veteran's cervical spine disability was due to his military service, on either a direct or secondary basis, citing "additional post-service factors" that were not described.  He provided no rationale for the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Thus, the Board finds the February 2017 VA examination report inadequate for purposes of deciding the Veteran's claim for service connection for a cervical spine disability. 

Also noted above, as a result of the February 2017 examination report, the Veteran was granted service connection for DJD of the lumbar spine (characterized as degenerative joint and disc disease of the thoracic-lumbosacral spine).  In a July 2017 appellate brief, the Veteran's representative indicated that there was no medical report of record which addressed a possible link between the Veteran's cervical spine disability and the service-connected DJD of the lumbar spine.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a). To establish service connection for a disability on a secondary basis, there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (2006).  Additionally, for claims received after October 10, 2006, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disorder, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310 (b). 

Therefore, in light of the inadequate February 2017 examination report and the subsequent grant of service connection for degenerative joint and disc disease of the thoracic-lumbosacral spine, upon remand an opinion should be obtained that addresses whether the Veteran's diagnosed cervical disability is caused or aggravated by the service-connected lower back disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the etiological opinion in February 2017.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. 

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a thorough review of the record, the examiner is asked to opine as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's service-connected degenerative joint and disc disease of the thoracic-lumbosacral spine (a) caused, or (b) aggravated, his cervical spine disability.  If aggravation is found, the examiner should determine, if possible, to what extent the cervical spine disability was aggravated beyond its natural progression.  

In rendering each requested opinion, the examiner must specifically consider and discuss service treatment records and post-service treatment records, as well as the Veteran's assertions regarding the onset and continuity of symptoms since service.
2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




